The opinion of the court was delivered by
Bennett, J.
The object of this suit is to obtain a trial in a case, which has been defaulted before a justice of the peace, and a bond given, as the statute requires in a case wliei-e a default is taken, and the party has had no notice of the suit.
The plea in bar alleges that before the present suit was brought, the plaintiffs paid to the defendant a given sum of money, naming it, in fuE satisfaction and discharge of the said judgment sought to be reviewed, and of the subject matter upon which said judg*613ment was predicated, and in full satisfaction and discharge of said suit, and then avers an acceptance of the said sum of money in full satisfaction and discharge of the same.
To this, there is a demurrer, and we think the plea is a full answer to the action. It is to be taken on this plea, that the payment was voluntary, and if, as has been argued, the payment was enforced by means of an execution on the judgment, and that would have availed the party, the plea should not have been met by a demurrer. As the plea stands, it is in effect an accord and satisfaction, not executory but executed, and hi full of the judgment, and the cause of action upon which it is predicated.
The judgment of the county eourt should be affirmed with costs; but on motion it is reversed pro forma, and a repleader awarded, on the payment of costs, &c.